 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGood Samaritan Hospital & Health Center andMarjorie Ann Richey. Case 9-CA-16564December 3, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn June 30, 1982, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I As Members Jenkins and Zimmerman agree with the AdministrativeLaw Judge that the subject matter of the dispute over which employeesRichey and Miller were discharged did not make their conduct protectedactivity, they find it unnecessary to rely on his alternative finding thatthe manner in which they pursued their complaints rendered their con-duct unprotected.DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge: Thismatter was heard before me in Dayton, Ohio, on January7 and 8, 1982. On August 7, 1981, the Regional Directorfor Region 9 of the National Labor Relations Boardissued a complaint and notice of hearing upon unfairlabor practices charges filed on March 16, 1981. Thecomplaint alleges that Good Samaritan Hospital &Health Center, herein called Respondent, on or aboutOctober 10, 1980,' in violation of Section 8(a)(1), dis-charged its employees Marjorie Ann Richey and FrancelP. Miller because they engaged in protected concertedactivities. Respondent filed a timely answer in which itdenied the commission of any unfair labor practice.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheI Unless otherwise stated, all dates occurred in 1980.265 NLRB No. 92General Counsel and Respondent filed post-hearingbriefs which have been carefully considered.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. RESPONDENT'S BUSINESSAt all times material herein Respondent, has been anonprofit Ohio corporation with an office and principalplace of business in Dayton, Ohio where it is engaged inthe operation of a hospital. During the past 12 months,which period is representative, Respondent, in the courseand conduct of its business operations, received revenuein excess of $250,000. During the same period, Respond-ent purchased and received goods and materials valuedin excess of $50,000 directly from points outside theState of Ohio. Accordingly, Respondent admits, and Ifind and conclude, that at all times material herein Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct and is a health care institution within the meaning ofSection 2(14) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts21. BackgroundFor several years prior to 1979, Developmental Learn-ing Program, Incorporated, herein called DLP, Inc., ex-isted as an independent county-sponsored single serviceagency providing developmental therapy for learningdisabled children.3In the spring of that year, the CountyMental Health Board became concerned about DLP,Inc.'s funding requirements and, as a result, entered intodiscussions with Respondent concerning the possible ab-sorption of that program into Respondent's multiservicemental health center. As a result of these discussions, onOctober 1, 1979, DLP, Inc., formally became a separateunit in the Children's Department of the Mental HealthCenter of Good Samaritan Hospital. At the time of thischangeover, Respondent hired as its own employeeseach of the former DLP, Inc.'s staff members. This em-ployee complement was composed at that time of thefollowing individuals: occupational therapists Richey andMiller, assistant occupational therapist Julie Henderson,2 Except where specifically noted, the material facts are not in dispute.Without exception, every witness who appeared before me was a highlyeducated and intelligent individual who impressed me as being unusuallysincere and dedicated to advancing the interest of the children patients. Ifound alleged discriminatees Richey and Miller as especially possessedwith the spirit of tireless dedication to the mission of rehabfilitating thechildren through occupational therapy. Where minor disputes as to thefacts do exist, they are the result of simple misunderstandings or faultymemories rather than an attempt by anyone, either consciously or uncon-sciously, to slant the facts to assist their respective positions.s The children in the program have motor or perceptual problems thatinterfer with their ability to learn.618 GOOD SAMARITAN HOSPITALclassroom teachers Barbara Kistler and Sharon Donnelly,and speech pathologist Lisa Tunstall.4Later in the year, Dr. Thomas Gilligan, manager ofthe children's department, gave the DLP, Inc., staffmembers the names and education and employmentrecords of three candidates for the position of DLP co-ordinator. The staff interviewed each of the candidatesand subsequently informed Gilligan that, while the staffdid not believe that any of the three had the neededbackground, Michael Carner had the best qualificationsof the three.5Carner was hired as coordinator in eitherlate December 1979 or early January 1980, shortlybefore DLP physically moved from its totally inadequatefacilities at St. Mary's School to its then temporary facil-ities at Maria-Joseph School, a building in or near Re-spondent's other operations.6At the time of Carner'shire, the staff was assured by Gilligan that they wouldhave an opportunity to review Carner's performanceafter 6 months.7Commencing in March, certain problems and/or dis-agreements between the DLP staff and Carner devel-oped regarding his management of the program. Certainof these problems or disagreements, such as the physicalcondition of the occupation therapist room, the hours ofwork, and specific location of the DLP's staff were re-solved prior to the end of the summer. Certain otherproblems were not resolved prior to Richey's and Mill-er's discharge on October 10. These areas included therole to be played by the staff psychologist,8the staff's al-legations of Carner's general mismanagement of the pro-gram, and the philosophical approach to be followed inthe treatment of patients. As much as practical, I willtreat the happenings leading to the discharges in questionat DLP in a chronological fashion. As noted in footnote2 above, I found every witness to the proceedings to bea credible individual. Therefore, except where specifical-4 Shortly before DLP, Inc. went out of existence, its coordinator, Dr.Cantell, left its employ. During its final several months Francel Millerwas DLP, Inc.'s acting coordinator.·Carner holds a bachelor's degree in psychology from the Universityof Dayton and a master's degree in education from Antioch College.From January 1977 until he became coordinator of DLP, Carner was em-ployed as assistant coordinator of the Children's Program for EmotionalGrowth, another of Respondent's programs. For 2 years prior to that em-ployment, Carner was employed as a mental health worker for theGreene County Children's Mental Health Program and for, approximate-ly 5 years preceding that, Carner was employed as a child care worker atthe Dayton Children's Psychiatric Hospital.* St. Mary's forced DLP to move before Respondent had had an op-portunity to finalize arrangements with Maria-Joseph for the permanentrental of space there In February, the lease arrangements were finalized.I I do not credit Gilligan's denial that he gave no such assurances. Heappears clearly mistaken since the entire staff operated as if they weregiven this right While the staff may have overstated the right giventhem to review Carner's perfornnmce, I do not doubt that Gilligan, inorder to secure their cooperation, said something about their later rightto evaluate Carner's job performance.* Prior to October 1979, DLP, Inc., applied for a grant from the Stateof Ohio for the purpose of employing a part-time staff psychologistShortly after October I, 1979, a grant of S16,400 was awarded for thispurpose. This figure represented less than 7 percent of DLPs annualbudget of approximately S250,000. Frank Maher, a licensed psychologist.was hired by Carner in January. As will be discussed in some detail infra,much of the tension which existed between Richey and Miller on onehand and Carner on the other was the result of what Richey and Millerbelieved was a misuse of Maher's time in direct violation of the terms ofthe State's grant.ly noted, the following account is based primarily on anamalgam of the mutually corroborative testimony ofRichey, Miller, Carner, and/or Gilligan, as well as thesomewhat voluminous documentary evidence.2. Problems in the DLP programOn March 14, Carner called a staff meeting to discussthe direction he wanted the DLP to take in the future.9During the meeting, the staff concluded that there werefive important issues the DLP needed to address in thenext 6 months. These areas were: role description, class-room size vis-a-vis client/staff ratios, intradepartmentalrelationships,'°interdepartmental relationships, and com-munity linkage. At the close of the meeting it was agreedthat Carner and the staff would meet again in a week todiscuss these five items. Additionally, it was agreed thateach staff member would develop and present at the nextmeeting his own informal job description.On March 21 the staff met again with Carner. Unlikethe first meeting, the discussion here at times becamespirited, if not heated, with many of the staff complaintsrelating to Carner's alleged mismanagement. Specifically,the staff complained that Carner had indicated that hewas intending to give service to clients in other units ofthe Children's Department. The staff stated that theywanted him to spend all his time in the DLP unit andthat it would be helpful if he could assume some of theadministrative case management duties. The staff alsocomplained that Maher was not there when either theparents were present or when the children were receiv-ing treatment. Moreover, the staff complained that fewof the services being provided by Maher were listed asobjectives in the State's grant. Although the record isunclear, it would appear that both Richey and Miller,along with several others, voiced these complaintsduring this meeting.The third meeting in this series between Carner andthe staff took place I week later on March 28. Carnerexplained to the staff that there were several issues andmatters that had been the subject of complaints and, al-though he had given them adequate answers and expla-nations, the issues did not seem to go away. Carner thenstated that how the money that had been left in the DLPbank account at the time it was absorbed by Respondentwas spent was none of the employees' concern. 12Carneradded that how he supervised Maher was none of theirbusiness. Carner then acknowledged that problems stillexisted in their physical facilities but that they would be9 In a written agend for this meeting. Carner indicated to the staff theneed for the DLP to integrate itself fully into Good Samaritan's overallprogram. Additionally, the agenda called for develpment of a· totalservice system involving child, family, school, and other support sys-Io The role in the department of Staff Psychologist Frank Maher. Seefn. , above.I The following account is primurily based on Carners testimonywhich was substantially more detailed than the rather sparse accounts of-fered by Richey and Miller. No employee disputed Carer's testimony inthis regard.A2 Although the record is somewhat confuned on this point, it appeathat, prior to this meeting. one or more staff members. including at leastRichey and perhaps Miller, questioned Carner about Respondent's "rip-ping off'" those funds for use in other Children's Department units619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrected in the future now that Respondent had formal-ized the lease agreement with Maria-Joseph. Immediatelyprior to the end of this meeting, Carner stated that hedid not want to hear any more complaints about "GoodSam," that it was a good place to work and if they didnot like it, they should leave.Although it does not appear to have been discussed atany of the three meetings in March, philosophical differ-ences in the appropriate treatment model to be used atDLP had by this time developed between Respondent'smanagement as represented by Carner and Richey andMiller, the licensed occupational therapists. Richey andMiller in essence believed in a continuation of the intra-disciplinary treatment model practiced by DLP. Essen-tially in this model, which is also referred to as a "medi-cal" model, the various professional disciplines, whilecommunicating with each other, primarily work inde-pendently on the individual patient.13Under this ap-proach, the program's coordinator serves in an adminis-trative capacity only.The other model, which is referred to as the "interdis-ciplinary model," is less discipline oriented. In thismodel, each member of the team composed of variousdisciplines or professions interacts with the other pursu-ant to a treatment plan specifically devised by all for theindividual patient's needs. Under this plan, the team foreach patient has its own manager or coordinator.This difference of opinion on the appropriate treat-ment approach was not resolved prior to the dischargesof Richey and Miller. Respondent during this time basi-cally continued to practice the intradisciplinary or medi-cal model. Since the discharges, Respondent has in largemeasure adopted and put into effect the second or inter-disciplinary treatment model.14By this time, in the spring of 1980, another area ofconflict involving Carner and Richey and Miller had de-veloped. This conflict involved Carner's desires that theyteach the parents certain of their treatment techniques ortherapies known as "sensory integration." Carner be-lieved that, by using these easily taught techniques, theparents could work with the children at home. BothRichey and Miller voiced strong opposition to Carner'sidea on the grounds that the parents would not have theadequate training to use the techniques and that theirmisuse could be dangerous. Although this subject wasbrought up on numerous occasions, neither side was ableto convince the other of the correctness of their position.At no time did Richey or Miller teach the techniques inquestion to the parents.In early April, Carner prepared 6-month employeeevaluations for both Richey and Miller. Overall, Carnerrated Richey's performance as "commendable" and Mill-13 The intradisciplinary approach referred by Richey and Miller wasconsistent with their freely expressed view that developing the patient'smuscle tone, reflexes, and motor coordination was the key to treating andcorrecting the patient's developmental deficiencies. They believed that,without development in these areas, little progress could be made byother disciplines. Both also believed that over the years other disciplineshad "ripped off" approaches developed by and for occupational thera-pists.4 See discussion infra.er's as "competent."'5However, Carner made some spe-cific comments which reflected on certain attitudinalproblems he viewed in the performance of each. For ex-ample, in Miller's evaluation he stated:I believe that Fran needs clearer sense of her re-sponsibilities and a better knowledge of the philos-ophy and goals of the Children's Department.Fran is able to assess the needs of her clients andcarry out appropriate intervention to meet theseneeds. I would like Fran to give more considerationto how she resolves intraprogram issues.16Carner's comments on Richey reflect the areas of con-flict referred to above. For example:Marge establishes good rapport with clients, her re-lationship with peers reflect a desire to maintainstrict disciplinary links rather than teach her ap-proach to her coordinator. Sometimes exceeds herresponsibilities.Marge impresses me as having a complete under-standing of OT and displays an effective therapeuticstyle in children. I feel that Marge's effectivenessmay be limited by a misunderstanding or reluctanceto accept the philosophy and goals of the Children'sDepartment.Marge appears very adaptive in her treatment ap-proach. Marge seems less adaptable to changes ne-cessitated by DLP's move to Good Sam and by theintroduction of a mental health component.And finally:I would like Marge to develop more commitment tothe Children's Department and work toward adopt-ing her fine skills to the Dept.In the employee comment side of the evaluation form,Richey objected to Carner's negative comment as fol-lows:I believe I am aware of the strongest supporters ofinterdisciplinary cooperation in the program. I haveapproached the coordinator with ideas and opinionsbecause I was asked for them. My adaption prob-lems are not related to Good Samaritan or theMental Health aspects but to the coordinator. I be-lieve his negative rewards are a result of his beinggrievously out of touch with the program staff, cli-ents and caretakers, this would apply also to posi-tive rewards in their evaluations."' The five choices on the form were: unsatisfactory, adequate, compe-tent, commendable, and outstanding."' Carner also noted that "Fran generally maintains effective workingrelationships with peers and supervisors."620 GOOD SAMARITAN HOSPITALIn mid-June the DLP staff, in preparation of givingCarner the aforementioned 6-month evaluation, metamong themselves.17They decided that they needed tomeet with Carner to discuss specific problems.The meeting with Carner took place on June 17. Thestaff brought up and discussed with him four main prob-lem areas: (1) Carner's administration of the grant, i.e.,the wide divergence in Maher's duties from the grant'sguidelines; (2) Carner's relationship with staff, clients,and parents, i.e., lack of involvement and understandingof the program; (3) his general administrative ability; i.e.,unorganized handling of securing supplies and equip-ment; and (4) his weak advocacy for staff, clients, andprogram. After a lengthy discussion, Carner got upsetand told the staff that they were his employees and theyshould do what he said. Carner then added that the pro-gram did not really belong in a mental health center andthat it was going to die anyway. '8By letter dated June 23, the staff wrote to Gilligan andasked him to act as a mediator. In addition to recitingthe four main problem areas, this letter stated: "We haveasked to meet with you because of our continuing dissat-isfaction with Mike Carner's performance as the coordi-nator of DLP .... Immediate action is requested be-cause constructive continuation of the program is beinghampered."Pursuant to this request, the five-member staff metwith Gilligan on June 26,19 and there ensued a frank anddetailed discussion of the four main areas outlinedabove.20Gilligan suggested that they adjourn for a weekor so and attempt to find answers or solutions that wouldimprove the situation. Additionally, during the course ofthis meeting, the staff requested that Gilligan interveneand countermand certain directives Carner had previous-ly announced would be effective July 1. These actionsby Carner were changing the work hours by one-halfhour; moving his desk from the first floor near the class-room to the second floor near the occupational thera-pists' room, with the result that Richey's desk would bemoved away from Miller and Henderson's area; and hisrejection of the staff's earlier suggestion or proposal thatthey be given more planning time between the summerand fall session and at Christmastime. Gilligan, who testi-fied that these actions had been taken by Carner only17 By this time, classroom teacher Sharon Donnally had resigned andhad not yet been replaced.'" Carner explained at hearing this last remark by stating that he wasattempting to communicate to the staff that the DLP was on shakyground due to its failure to be fully integrated into Good Sam.In his agenda of March 14, Carner had stated:We have the freedom to operate, even at a deficit so long as we arerunning an efficient operation, and make every reasonable attempt tocollect billables.Finally, I want to emphasize there are no convert plans regardingDLP. But we can't sit on our laurel's either. We must provide aquality service that is in demand and is at least competitive withother similar services.'O Carner was not present at this meeting.s0 Prior to this meeting, the staff prepared and hand-delivered a six-page, single spaced, typed memorandum setting forth in detail examplesof Carner's alleged mismanagement in the four specified areas.after consultation with him, informed the staff that hewould not intervene.21By letter dated July 8, staff members wrote to Gilligansuggesting a meeting for the following day. After recit-ing the staff's past frustrations in dealing with Carner,the letter concludes with the following paragraph:This situation because of its long history and perva-siveness is beyond ordinary conflict managementstrategies. We believe an emergency situation existsand as a result DLP is no longer serving its clientsor the community well. We request that priority begiven to this matter. It is vital that resolution occursin a matter of weeks. Mike has had six months andample opportunity to work out these problems andhas not done so in spite of our efforts. We wouldlike to suggest August 9, 1980, as a date by whichtime Mike must successfully execute his job asmeasured by the criteria which can be agreed uponby all the parties. At that time we would like tosubmit a written evaluation of Mike's performance.After Gilligan received and read the staffs letter, hecalled Carner and Jack Loschert, one of his assistants,into a meeting. The three met for most of the day onJuly 8 in an effort to come up with some solution tobreak the apparent deadlock and put an end to the polar-ization that existed between the staff and Carner. Thethree came up with the proposal that one of the currentstaff would be selected as assistant coordinator so as togive the employees a greater voice in the decisionmakingprocess.Gilligan, Loschert, and Carner met with the DLP staffon the following day. At the start of the meeting Gilli-gan presented the proposal regarding an assistant coordi-nator. This proposal was immediately rejected by thevarious staff members, including Richey and Miller. Ac-cording to the employees' view, such a change wouldnot work since they had already helped Carner a greatdeal. Additionally, they felt that making someone his as-sistant would merely take away time from that individ-ual's clinical duties. Moreover, it was noted that it wouldbe unreasonable to have two people in an administrativecapacity of such a small program. Gilligan mentioned thepolarization between the staff and Carner, but rejectedthe staff's recommendations listed in their letter of July8. Gilligan then indicated that he did not wish to discusspast problem., but instead wanted to talk to them aboutfuture actions. The staff disagreed and told him that theycould not talk about the future without talking about thepast. This lengthy meeting ended without any agreementon where or how matters should proceed.On the following morning, Gilligan received a callfrom David Van Wert, the personnel manager. VanWert told Gilligan that he had received a telephone callthe prior afternoon from a DLP employee who talked tohim about certain problems with the program.22" Although the record is somewhat unclear, it appears that Richeyattempted to use Respondent's policy on "rescheduled time" as a way tocontinue ft work her previous hours.2" Van Wert did not testify, and Gilligan did not testify as to whetherVan Wert identified this caller. Richey testified that she had called VanContinued621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt this point, Gilligan went to Carner and told him ofwhat had happened. Gilligan then stated that it was timefor management to make a clear statement to the staff.Carner called together the DLP staff, and Gilligan ad-dressed them for a few moments. Gilligan told the staffthat in his opinion the staff had the problem backwards.They were attempting to tell him and his supervisorshow to run the program when in fact it should be theother way around. Gilligan further stated that the DLPwas part of Good Sam and that it had a Good Sam phi-losophy, direction, and goals. Gilligan then closed themeeting by telling the staff that Carner was their super-visor, that he (Gilligan) knew and approved of Carner'splans, and that the staff was to stop complaining andstart performing under Carner's directions.Following this meeting, Tunstall called Van Wert andasked him to meet with the staff. Van Wert suggestedthat they should make an appointment to speak to JohnDavis, the director of the Mental Health Center and Gil-ligan's immediate supervisor. This suggestion was fol-lowed and a meeting with Davis was arranged for July16.Prior to the meeting with Davis, the DLP staff mem-bers prepared and submitted a three-page, single-spacedletter summarizing their views on the substantial prob-lems that existed with the program and what theyviewed to be the inadquate responses to their complaintsby Carner and Gilligan.z3On July 16, the five-staff members met with Davis andhis assistant, Ron Nelson. At the start of the meeting thestaff took turns describing the problem areas that theyhad with Carner's administration. After some discussionDavis asked what they wanted to see in a coordinator,and Richey answered that there were three areas inwhich they wanted help: (1) someone to facilitate theirjobs by seeing that they had adequate space and supplies;(2) someone to "interface" with Good Sam and interpretits policies; and (3) someone to act as an advocate for theprogram.Richey also brought up the issue of administrative su-pervision versus professional supervision that had been aproblem with Carner in the past. Richey repeated toDavis what she earlier told Carner with regard to super-vising of the occupational therapist assistant-that it wasthe responsibility of a registered occupational therapist toprofessionally supervise the work of an occupationalWert after the first meeting with Gilligan. According to Richey's cred-ited account, after she first explained the problem to him, Van Wertstated that, if the issues were not settled with Gilligan, the employeescould talk to personnel. Richey either apparently simply misplaced thisfirst telephone call with Van Wert or she had a second telephone callwith him after this meeting as well.23 At this same time, Richey and Miller submitted a memorandum toCarner complaining about the lack of air conditioning and other physicalproblems with the occupational therapists' room. As this memo accurate-ly recites, Richey and Miller had voiced these and similar complaints toCarner about the OT room on an ongoing basis since they moved intothe Maria-Joseph facility. Initially, Respondent was unable to make anysubstantial improvements due to the temporary nature of their occupan-cy. Once the lease with Maria-Joseph was signed, Respondent slowly andwith much prompting by Richey and Miller began addressing their con-cerns. The room was not adequately fixed and furnished until sometimelate in the summer. Once this was accomplished, the problem with theOT room ceased to exist as an area of conflict between Carner, Richey,and Miller.therapist assistant and that Carner did not or could notaccept this concept.Richey also mentioned the conflict she and Miller hadwith Carner over his suggestion that they teach the par-ents sensory integration techniques. Richey explainedthat they had not objected to helping the parents withsuggestions and recommendations, but they did not feelit was appropriate to teach them techniques they wouldnot be qualified to give to the children. Several othermatters, such as past problems with getting reimburse-ments for expenditures, the lack of publicity for the pro-gram, the problems they were having getting the occu-pational therapists' room properly set up and equipped,and the overall problem with the grant implementation,were discussed. The meeting ended with Davis agreeingthat he would meet with them again at a later date.On July 22, Davis issued a memorandum to all mem-bers of the staff indicating a desire to meet with them onJuly 30 to discuss DLP management and evolution.In preparation for this second meeting with Davis, thestaff prepared and submitted to him a two-page letterwith accompanying attachments regarding the grant.The letter states in pertinent part:Since our last meeting we have obtained copies ofthe three quarterly reports of the grant under whichFrank is working. The contents of these reportsgive a very favorable report of Frank's perform-ance, but we think his performance has been unsa-tisfactory. This is very disturbing to us consideringour view of his performance. This causes us to haveeven more questions about Mike's administrationand supervision of the grant. The staff was asked byMike individually to provide input to Frank's 6month performance evaluation requested by thehospital. Even though we did this independently,when discussing it later, we discovered we had allrated his performance as inadequate on most items.These quarterly reports contain not only unsupportedclaims, misrepresentations of the truth. and materialvery subject to individual interpretation, but containstatements which are not true. These reports, in ouropinion are continuing evidence of poor judgmenton Mike's part as well as unprofessional, if not un-ethical behavior on Frank's part (if he is in agree-ment with the statement). [Emphasis supplied.]On July 30, Davis, Gilligan, Carner, and other man-agement officials met with the DLP staff. Early in themeeting Lisa Tunstall complained that the staff had greatdifficulty in providing input into decisions when in thepast Carner reacted negatively when such input was pro-vided. At this point, Carner indicated that his goal forthe program was to bring it up through publicity and re-cruitment to a maximum level by December. The em-ployees commented that they felt December was too lateand that Carner's solution for recruitment had notproved successful or productive in the past. Richey thenattempted to bring the grant issue up for discussion;however, Davis indicated that he did not want that dis-cussed. Miller then mentioned that Carner had changed622 GOOD SAMARITAN HOSPITALthe working hours and that this had caused difficultiesfor the staff members. She also complained that excessiveamounts of time were spent in administrative meetingswith Carner and that it was difficult to get their clinicalwork done because of these meetings. Davis, after somediscussion, indicated that they would have to come upwith some ways to address the problems that had beenunder discussion. The meeting ended with Davis indicat-ing he would meet with them again and try to determinehow to set up a system to see that the program wouldmove in the direction they wanted.On the following day, Richey called Ron Nelson, whohad been at the meeting on July 30, and asked if shecould meet with him for an off-the-record discussion. Heagreed, and the two met in Nelson's office. Richey statedthat she wanted to apologize if she had seemed negativeduring the meeting and that she realized that Davis wasworking very hard to reach a solution. She also indicat-ed that she was concerned about trying to make the pro-gram go when Carner never admitted any responsibilitiesfor any of the problems that existed. Richey again criti-cized Maher's role and stated that she was torn betweenher duties as a citizen and her loyalty to Good Sam.Nelson suggested that she speak with Carner about theseproblems on a one-on-one basis. She agreed to try it.In the following week, on either August 4 or 5, shespoke privately with Carner. Richey stated that she didnot apologize for being angry with him, but she didapologize if she were hostile, that being hostile did notresolve their problems. Carner answered that he perhapshad not provided an atmosphere where people could dotheir work. She commented that, if he could say that tothe rest of the staff, it might help alleviate some of thebad feelings that existed. Richey also stated that gettingsome of those feelings out in the open would help.Carner replied that feelings were certainly going to haveto change for things to move ahead.24The third and final staff meeting with Davis occurredon August 8. Gilligan was not present. This initial por-tion of the meeting was spent in again discussingCarner's authority and his perceived inability to acceptinput from the staff. Lisa Tunstall suggested that thenumber of staff meetings with Carner should be reducedfrom 8 hours a week to 1-1/2 hours, and that Carner'sone-on-one meetings with each staff member be eliminat-ed altogether. The discussion then turned to the subjectof how they were going to evaluate whether these steps,as well as the additional attempts at communication,were helping or not. After some discussion it was agreedthat each staff member would submit to Davis a monthlyreport evaluating the program.A few days later, on August 12, Carner held a regularDLP staff meeting. During the course of this meetingRichey once again brought up the subject of the grant.Both she and Tunstall indicated that the objectives of the4 Either during this conversation or in a subsequent conversation withRichey during early August, Carner suggested bringing in Roger Fort-man, a coordinator in another department, to act as an objective thirdparty in an effort to resolve some of the differences that existed betweenCarner and the staff. Richey rejected this suggestion out of hand on thegrounds that Fortman was a friend of Carner's and, therefore, would notbe impartial.grant were not being carried out. Either during thismeeting or shortly thereafter, Richey further told Carnerthat the reports Respondent filed with the State regard-ing the grants were not accurate and that he should sendin amended reports reflecting what actually happened.On August 29, Richey went to Columbus, Ohio, andspoke to the staff of the State Mental Retardation Devel-opment Disabilities Department regarding the grant.During this meeting she indicated that she felt that Re-spondent was not carrying out the objectives of thegrant.25She was told representatives of the departmentwould be making an onsite visit in early September andwould speak to her again.That same day while in Columbus, Richey also paid avisit to the State Board of Psychology and reported thatshe believed that Frank Maher was engaged in unethicalconduct.On September 8, both Richey and Miller submittedtheir monthly evaluation of the DLP program.26Ri-chey's, which consisted of six single-spaced typed pages,stated in pertinent part:...I am beginning to realize that I have beentrying to spare myself the pain of openly saying thatI do not think Mike has the competence necessaryto be the coordinator of DLP. I hoped someonewould read this message into the words both writ-ten and oral which we as the staff as well as I per-sonally have communicated then I would not needto say. It is difficult for me for others to think I ambeing unreasonable or unfair because I do not seemyself as being this kind of person ....Because I say that Mike is not competent for thisjob do [sic] not mean I haven't tried or other staffmembers haven't tried to help Mike ...we have.Things have not changed because we cannotchange Mike. I have found no way to work aroundhim. He is always there making my job more diffi-cult rather than easy. He is an impediment ratherthan an advocate and facilitator.It is my recommendation that Mike be replaced imme-diately, preferrable [sic] with an individual repre-senting one of the disciplines in the program. [Em-phasis supplied.]Miller's four-and-a-half page handwritten report re-views in detail five areas in which she finds fault withCarner's performance as the coordinator of the DLPprogram. As a conclusion Miller ends her report withthe following statement:'s Prior to her going to Columbus she discussed her plan with theother members of the staff.26 While other staff members also submitted evaluations in early Sep-tember, the record does not disclose the substance of their views.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am doubtful that this problem is going to be re-solved so long as Mike Carner is the coordinator ofDLP.On September 11, a representative of the State MentalRetardation Development Disabilities Department madean onsite visit during which they met with Richey,Miller, Tunstall, and Henderson. The DLP staff reiterat-ed Richey's earlier complaints regarding what they per-ceived to be Carner's inadequate reports about the use ofthe grant money. While no management officials werepresent during these meetings both Gilligan and Carnerknew that they were taking place and both correctly as-sumed that they involved employee complaints abouttheir management of the grant.By summer the atmosphere within the DLP had dete-riorated to the point that Carner's relationship with hisstaff generally, and with Richey and Miller specifically,can best be described as an adversary relationshipfraught with near constant tension, stress, and anxiety.27There was virtually no casual or spontaneous conversa-tion between Carner and the staff members. Nearly allcommunications between the two sides were handledeither in writing or at official staff meetings.This unhealthy atmosphere that existed at this time isably demonstrated by the testimony of Barbara Water-son, who was hired as a teacher in August. Watersoncredibly testified that on her first day of employment ina meeting with the rest of the staff she was asked if sheknew "what a jerk" she would be working for. Watersonfurther testified that after about a week she was asked byRichey if she were going to choose sides. Waterson re-plied that she would not.Richey and Miller were due their yearly evaluationson October 1. In anticipation thereof, they were request-ed as per the normal procedure to prepare and submitself-appraisal forms. Richey submitted hers, which in-cluded some five handwritten, single-spaced pages, onSeptember 29 and Miller submitted hers on October 2.In Richey's self-appraisal she specifically objects tohaving her performance evaluated by Carner. In supportof this objection Richey states:I do not feel a fair evaluation will be done by thisindividual because in the past (all that I have onwhich to make a judgment) he has demonstrated aninability to accept criticism in a mature manner orto constructively plan or plan at all for problem res-olutions .... Thereafter he began (my perception)to personally harass me by attempting to goad meinto insubordination (my perception) in that hehoped to be able to fire me. This person who is toevaluate my performance has not planned with staffto resolve issues brought to his attention fourmonths ago. In addition my supervisor knew verylittle about what I do or why. He has observed medoing therapy one hour in 9 months he has beenwith the program .... He does not appear tovalue what I do or care about what I do although Ifeel I have spent large amounts of time early in his"' By this time the only remaining members of the original DLP staffwere Richey, Miller, Henderson, and Tunstall.tenure as coordinator in an effort to educate him. Itwill be most inappropriate for him to do my evalua-tion.In another portion of her self-evaluation she accusesthe management of Respondent in engaging in unethicalpractices surrounding the administration of the grant.Richey states:Facts about improper grant administration and im-plementation and false grant reports have been com-municated to the administration by staff includingmyself for 4 months. No direct response has everbeen made to staff or plans that we know of madefor correction. An administration that is unrespon-sive to this type input creates a very poor atmos-phere in which to work.Still later Richey states:Poor management has been reported repeatedly toadministration by the staff of this program includingmyself for 4 months. That this much time has lapsedwithout significant change suggests to me that pri-ority has been placed on other than quality pro-gramming, the welfare of Good Samaritan clientsand employees. It is extremely difficult to achievemy goals and improve my performance under thesecircumstances.In Miller's self-appraisal she stated that Carner has notprovided an atmosphere in which she could do her jobeffectively. She notes in this regard:The atmosphere in this program and in the children'sdepartment is one of continual stress and frustration.It has been surprising to me that I have been underthis much stress while working in a mental healthcenter. This stress has come not from the clients ormy fellow workers but from my supervisor MikeCarner and other persons in the administration. Myown mental health and physical well being havesuffered considerably.I have always enjoyed this job and have worked forthe program for 4 years. Under my present supervi-sor my job is being very difficult and what was anenjoyable job is now miserable. [Emphasis sup-plied.]On or about October 8, Richey submitted her secondmonthly evaluation.26This report consisted of six-and-one-half handwritten, single- spaced pages. In this reportRichey states:It does not appear to me that there is anythingwhich will convince administration that Mike is notdoing an adequate job. It appears to me that a deci-sion has been made to keep Mike in this job regard-less of what is pointed out about his functions-per-haps with the knowledge and hope that the staffwill eventually get weary of no response and give"s It does not appear that Miller submitted a report for October.624 GOOD SAMARITAN HOSPITALup and perhaps leave .... DLP deserves better thana coordinator with little potentials for the job who isconstantly being trained and coached. Mike is me-chanically and awkwardly carrying out the job-nobetter or worse than previously. [Emphasis sup-plied.]In anticipation of preparing the yearend evaluations ofRichey and Miller, Carner, during the early part of Oc-tober, met with Gilligan to discuss the situation. By thistime they had both seen the employees' self-appraisals, aswell as Richey's second report. These documents strong-ly indicated that Richey and Miller were unwilling orunable to accept Carner's continued supervision. On orabout October 9,29 Carner and Gilligan met with Davisand his assistant, Nelson, to discuss the situation. At thismeeting, as well as at an earlier meeting, both Carnerand Gilligan voiced the recommendation that bothRichey and Miller should be discharged. Davis suggestedthat Carner and Gilligan discuss the matter and their op-tions with Dan Leary, the director of personnel.Later that same day Carner and Gilligan met withLeary and discussed the situation with him at length.During this meeting the decision to immediately dis-charge Richey and Miller was reached. On the followingday Richey and Miller were individually called into Gil-ligan's office and informed of their termination.s°Both Carner and Gilligan testified at some length as tothe reasons for the terminations of Richey and Miller. Inexplaining his recommendations, Carner stated:The primary reason for their termination was thesituation between myself and them had become sopolarized that it was really impossible to work themany longer, to make any kind of progress with themin terms of supervision, program planning, virtuallyany decision I would make was unacceptable re-gardless of what it was and the situation just got tothe point where it didn't seem like there was any-thing that could be done.I guess the difference was that at least some of themI was able to sit down with and continue to com-municate with and I found in the instance of Margeand Fran that there just did not seem to be anycommunication whatsoever.And for instance in program meetings that wewould have it got to the point where for one thingthe same issues were constantly being concentrateda' Gilligan's testimony with regard to the timing of the events leadingup to the discharges of Richey and Miller was sharper than that ofCarner.e0 Later that same day, October 10, Respondent received a letter datedOctober 7 from the State Department of Mental Retardation and Devel-opmental Disabilities. The letter stated that as a result of the onsite visit itwas determined that satisfactory progress had not been made in Respond-ent's meeting the grant's objectives. The letter further stated that Re-spondent had the choice of either returning the entire grant or employinga qualified psychologist for 6 additional months.Respondent subsequently appealed this ruling and, in July 1981, theState reversed itself and found that Respondent had indeed satisfactorilymet the objectives as outlined in the grant proposal.on and there was no-there seemed to be no way ofprogressing and discussing anything different thanthese points that had been previously mentioned intestimony and I believe that that was particularlytrue in respect to Fran and Marge ....And in the instances Fran and Marge I felt like Iwas being stonedwalled [sic] and I tried a lot of dif-ferent approaches throughout that year to try andresolve these problems. I felt like they went no-where.Still later Carner testified:I was lost, to be very honest. I felt like I had triedeverything that I could do and I felt that so manyother administrators in the mental health center hadalso been involved and had seemed to be equallyunsuccessful in resolving the issue I didn't have anyidea where to go.Our feeling was based upon history of events overthe past year, that putting the employee on proba-tion would have made no difference. As an examplethe responses that we received on Ms. Richey's 6month evaluation essentially indicated that she nei-ther accepted criticism or strengths that was listedon the evaluation, sort of said to us, what differencewill it make-if they are not going to accept whatwe have to say then stretching it out another 3months or however long it would take doesn't-seem to be sort of meaningless.Gilligan described his rationale in slightly differentterms:I believe from my own experience and his[Carner's] reports and from the reports of otherstaff that there was just a continued unrelentingnegative attitude on the part of these two employ-ees toward our whole concept, philosophy, theory,desire of direction for the program. And I believedat that point Mike and I honestly had tried every-thing either one of us could think of to break thatdeadlock, to find creative, constructive alternativesthat would help move there and get the programdeveloping, moving, going down the right track;[we] could see no real creative alternatives.Subsequent to the discharges the DLP under Carner'scontinued leadership evolved into a more "interdisciplin-ary" approach than had existed during DLP's first year.Under the new approach the staff designs a treatmentplan for each child and every other week the DLP staffmeet for a case conference where they review certaincases. Additionally, every 3 to 6 months the staff writeup new goals and treatment plans for the patient and dis-cuss how much progress, if any, had been made duringthe past review period.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and ConclusionsThe General Counsel contends that in complainingabout the management of DLP, occupational therapistsRichey and Miller were at all times engaged in protectedconcerted activities under Section 7 and that Respond-ent's action in discharging them for engaging in such ac-tivities violated Section 8(a)(l). While Respondent gener-ally concedes the "concerted" nature of Richey andMiller's conduct, it nonetheless contends that their com-plaints went well beyond the legitimate concerns of em-ployees regarding their wages, hours, and working con-ditions, and, thus, fell outside the protective mantle ofSection 7.The litany of Richey and Miller's complaints to andabout Carner during the final 7 months of their employ-ment were many and varied. Except for having contrib-uted to the general confrontation atmosphere that existedbetween them and Carner, many of these issues such asthe adequacy of the occupational therapists' room, thescheduled hours of work, and the physical locations ofthe employees' desks were by the end of the summer re-solved. Thus, they ceased to be viable issues. This is notto say that these matters, as well as the employees' accu-sations that Carner misused the DLP funds by spendingthem on other children programs, did not influence eachside's view of the other's judgment and abilities. Richeyand Miller clearly brought away from their discussionswith Carner the opinion that he was a poor administratorwho was simply incapable of successfully managing theDLP. For his part, these confrontations helped convinceCarner and subsequently Gilligan of Richey and Miller'sintractable and rigid positions and their general unwill-ingness to be the team players Respondent desired.Certain other issues such as Richey and Miller's con-tinued refusal to teach the parents "sensory integration"techniques, though never resolved, were so remote intime that, except for the respective sides' continued hard-ening of their unfavorable opinion of each other, theyplayed little, if any, specific part in the ultimate dis-charge decisions.I now turn to a discussion of those items or issueswhich it seems clear to me did lead Respondent to be-lieve that it was justified in severely disciplining its twooccupational therapists on October 10. From the veryfirst meeting in March with Carner and continuing untiltheir discharge, the key issue for both Richey and Millerwas Carner's role in supervising the part-time psycholo-gist, Dr. Maher. Each fervently believed that Carner notonly misused Maher's professional skills but more impor-tantly that his utilization of Maher was in direct violationof the objectives of the State's grant. Moreover, eachfurther deeply believed that Carner's reports to the stateagency contained so many inaccuracies and falsehoods asto render these reports fraudulent. Their positions withregard to Maher and the grant were freely expressed toCarner, Gilligan, Nelson, Davis, Loschert, and Van Werton many separate occasions. In at least several of themeetings in which they raised these matters, Respond-ent's officials listened to and rejected their argumentsand suggested in rather strong terms that they did notwish to discuss the matter further. Despite Respondent'sclearly announced disinterest in further discussions withthe employees concerning Maher's role in the program,Richey and Miller persisted in protesting to Davis andothers what they believed to be Carner's dishonest han-dling of the grant. Their views of Carner's performanceor lack thereof in this area clearly influenced them inconcluding that Carner was an inept and inexperiencedadministrator. Although they originally recommended inJuly and August that Carner in essence be placed "onprobation," by October they both had changed theirviews and now strongly recommended that he be re-placed immediately. In making this recommendation toDavis, both Richey and Miller concluded that Carner'scontinuing presence as DLP coordinator interfered withthe efficiency and effectiveness of the entire program.Moreover, Richey and Miller's complaints to Daviswere not limited to criticisms of their immediate supervi-sor, Carner. Both made repeated references to Gilligan'sperceived unwillingness and/or inability to take correc-tive action about the untenable situation that then existedat DLP. As Richey stated in her evaluation, she viewedGilligan's unwavering support of Carner's managementas evidence that Gilligan had no intention of exercisingany positive influence on the situation.While, as noted above, other issues and factors influ-enced both Richey and Miller in recommending to Davisthat Carner be discharged for mismanagement, the keyfocal point of their criticism was from the very first andremained at all times his handling of the grant.Specifically, their complaints centered on Maher's lackof contact with either the patients or the patients' parentsand the blatant inaccuracies in the report filed on theseactivities. There is no showing whatsoever that, howeverMaher's time had been used, it would have impacted inany substantial or material manner on Richey and Mill-er's working conditions. Although the same cannot besaid with certainty with regard to some of the otherissues raised by Richey and Miller in September and Oc-tober,31 it is abundantly clear on the entire record beforeme that Richey and Miller were in no way disturbed ortroubled by any personal demands that may have beenimposed on them by Carner's policy decisions.32Whatthey readily conceded they were concerned with wasthe quality of care offered by the program and the wel-fare of the children. Richey and Miller's energies werenot directed to improve their lot as employees,33butwere instead an effort on their part to affect the ultimatedirection, philosophy, and managerial policies of Re-spondent. As such, their criticisms and recommendationsrelated to disputes outside the objectives of the mutualaid or protection provisions of the National Labor Rela-tions Act. 4S' Some of the other issues raised by them were the number of patientsadmitted to the program and the concomitant efforts undertaken byCarner to recruit patients, the inadequate communication by Carner tothe parents, and the general lack on Carner's part to accept input fromthe DLP's staff'2 In this regard, Richey and Miller's suggestion to increase the patientload would have required more, not less, work on their part.3' Eastex. Incorporated v. N.LR.B., 437 U.S. 556, 567 (1978).34 Lutheran Social Service of Minnesota, Inc., 250 NLRB 35, 41-42(1980); New York Chinatown Senior Citizens Coalition Center. Inc., 239NLRB 614 (1978). Compare with Philander Smith College, 246 NLRBContinued626 GOOD SAMARITAN HOSPITALMoreover, even if I were to conclude that Richey andMiller's complaints were protected by Section 7, I1 wouldnonetheless conclude that the manner in which theysought to exercise those rights would not be safeguarded.Lutheran Social Service of Minnesota, Inc., supra, pre-sented a case of a similar nature. There the employer, atreatment and custodial home for emotional, troubled,and socially maladjusted children, appointed a new as-sistant director who instituted certain policy changes re-garding the manner in which the children would receivetreatment. From the start, the new assistant director wasmet with objections to his policies by the entire staff,however, principally from two counselors. Over thecourse of less than 4 months, these two counselors, on acontinuous and daily basis, voiced their criticisms andobjections to the assistant director's management. Attimes they did so in profane terms in the presence of thechildren. By the time the employer discharged the two,the situation had disintegrated to the point that the dis-senstion they caused had "wrecked havoc throughoutthe Home."After first concluding that the criticism by the twocounselors related to matters outside the objectives ofthe mutual aid or protection clause of Section 7, the Ad-ministrative Law Judge, with apparent approval of theBoard, concluded that in any event the manner in whichthey sought to express their concerns would have ren-dered their conduct unprotected. In so finding, the Ad-ministrative Law Judge stated:...their behavior appears to have been essential-ly aimless and undirected, consisting of unremittingcomplaining about the value of management policiesand the competence and good faith of their manag-ers and coworkers. It may be that their activity wasconcerted, that it had a purpose, and that the pur-pose was of a kind protected by the Act. Even if Iwere to indulge all those assumptions, it wouldseem that, in the given circumstances, a point wasreached when, particularly in view of the direction-less nature of the carping, it was properly thoughtthat too much was enough.Labor disputes may well engender passion, dis-sension, and discord; the statute says "so be it," aslong as the dispute involves collective action legiti-mately undertaken in support of lawful ends. Herethe collective behavior was not the stuff of which"labor disputes" are normally made; it was blind,aimless caviling. The faultfinding was pressed to thebitter point at which other employees became "sick andtired," dreaded going to work, and thought of resign-ing. In a place of employment where the mission is to499, 505 (1979), where the employees' complaints involved decisions bythe college's president on salaries, hiring, promotions, and firing withintheir department.repair distressed young lives; where harmony andaccord must certainly be of critically greater signifi-cance than in an ordinary industrial setting disruptionof that requisite environment by unstinting criticismdeserves close consideration. [Emphasis supplied.] [250NLRB at 43.]Administrative Law Judge Ries' conclusions and ob-servations are equally applicable to the instant case.Even under the most strict intradisciplinary model, coop-eration and communication between and among theDLP's staff, including Carner, was essential to the effec-tive treatment of the patients. It is conceded by all thatby the fall the opposite of the desired atmosphere existedat the DLP. Although there were originally six staffmembers who were involved in voicing their criticismsof Carner, by early October, only the discriminatees,Henderson and Tunstall, remained. Of this group it wasapparent to all that Richey and Miller were the twomost responsible for creating the negative and intense at-mosphere. It clearly had reached the point that Respond-ent had to take drastic action. In reality, only two alter-natives existed-discharge the two employees who bytheir constant criticism were the main causes of the ten-sion which adversely affected every staff member orgive in to the employees' complaints and remove Carnerfrom supervision. Respondent's many efforts to bridgethe gap between Richey and Miller on one hand andCarner on the other had failed. The several meetingsconducted between the staff and higher management hadnot narrowed the differences that existed between thetwo sides. Instead, by October the situation had, by allaccounts, substantially worsened. In these circumstances,it was entirely unrealistic not to expect Respondent totake drastic corrective action. Accordingly, I find thatthe discharges of Richey and Miller do not violate theAct.CONCLUSIONS OF LAW1. Good Samaritan Hospital & Health Center is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Respondent did not violate the Act in any respect asalleged in the complaint.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:* ORDER35The complaint is hereby dismissed in its entirety.3' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.627